DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        BERTRANGE DESAMOUR,
                              Appellant,

                                     v.

               GREGORY TONY, as Sheriff of Broward County,
                              Appellee.

                               No. 4D20-1699

                                [May 6, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE19-
6560.

   Divya Khullar of Khullar, P.A., Tamarac, for appellant.

   Richard T. Woulfe and Brad J. Kimber of Billing, Cochran, Lyles, Mauro
& Ramsey, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.